                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:16-CV-00291-D

MICHAEL J. CLARK,                )
                                 )
             Plaintiff,          )
                                 )
V.                               )      ORDER
                                 )
NANCY A. BERRYHILL,              )
Acting Commissioner of           )
Social Security,                 )
                                 )
             Defendant.          )




      Plaintiffs counsel filed a motion for approval of attorney fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $25,206.00.

Attorney's fees under section 206(b) are paid from past-due benefits awarded to a

successful claimant. 42 U.S.C. § 406(b). Plaintiffhas previously been awarded

attorney's fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in

the amount of $4,393.00.

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.
      It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C. §
                                        •O
406(b) in the amount of$ 2.S', 'U)(o.        , and refund to Plaintiff the smaller award

between this amount and the EAJA award.

      SO ORDERED, this       11     day of February, 2019.




                                                   J   ESC.DEVER
                                                   United States District Judge
